Citation Nr: 0903715	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-32 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher rating for osteoarthritis of the left 
knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to October 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied a higher rating for 
osteoarthritis of the left knee, currently rated as 10 
percent disabling.

In December 2008, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his December 2008 hearing, the veteran indicated that his 
knee disability was worsening and he reported some symptoms 
that were not documented on the most recent examination in 
December 2007.  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

VA treatment records have been obtained for the period 
through January 2008.  The veteran's testimony indicates that 
he has received treatment since that time, apparently at the 
Goose Creek Outpatient Treatment Clinic or Charleston VA 
Medical Center.  VA has a duty to obtain all pertinent VA 
treatment records. 38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain records of the 
veteran's treatment for a left knee 
disability at VA since January 2008 from 
the VA.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his left knee disability.  The examiner 
should review the claims folder.  

The ranges of left knee flexion and 
extension should be reported in degrees.  
The examiner should also note whether 
there is additional limitation of motion 
due to weakened movement, excess 
fatigability, incoordination, pain, or 
flare ups.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, flareups, 
or pain.  

The examiner should also report whether 
there is subluxation or lateral 
instability, and if present, its 
severity.

3.  If any claim on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




